715 N.W.2d 875 (2006)
475 Mich. 886
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Henry Dale KIRBY, Defendant-Appellant.
Docket No. 130485. COA No. 263355.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the January 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand for appointment of counsel and the motion to conduct an evidentiary hearing are also considered, and they are DENIED.